Citation Nr: 1017622	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO. 06-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder 
disability

2. Entitlement to service connection for a bilateral foot 
disability, including residuals of frostbite.

3. Entitlement to service connection for degenerative disc 
disease and chronic lumbosacral strain.

4. Entitlement to service connection for migraine tension 
headaches with neck pain.

5. Entitlement to service connection for bilateral leg 
disorder.

6. Entitlement to service connection for bilateral knee 
disorder.

7. Entitlement to service connection for a right hand 
disorder

8. Entitlement to service connection for a right thumb 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.





REMAND

The Veteran is seeking service connection for several 
disabilities, including bilateral shoulder, bilateral foot, 
lumbar spine, migraine headaches, bilateral leg, bilateral 
knee, right hand and right thumb disabilities. For service 
connection, the claims folder must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury." See Pond v. West, 
12 Vet. App. 341, 346 (1999). In other words, entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

This case was remanded in August 2007 in order for VA to meet 
its duty to assist the Veteran in the development of his 
claims. Several of the remand directives were not completed 
properly. For this reason, described in greater particularity 
below, the Veteran's claims must again be remanded.

Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the 
Veteran by obtaining relevant records from Federally 
controlled resources, such as the Social Security 
Administration (SSA). In the August 2007 remand, the Board 
ordered the RO to obtain the Veteran's SSA records, as he has 
clearly stated, both in his hearing testimony and in written 
statements, that he applied for and was denied disability 
benefits from SSA and that he underwent examination for his 
disabilities in correlation with this claim. The RO did 
seemingly comply with the remand directive. Following the 
RO's request directly to SSA, a negative response was 
received. In June 2007, SSA notified VA that the Veteran's 
medical records were destroyed. However, the Veteran notified 
the RO at least twice that he gave a copy of the records to 
his Veterans service organization. See January 2009 and 
February 2010 handwritten statements from the Veteran. There 
is no evidence in the record that the RO has attempted to 
obtain these records from the Veteran's representative. Since 
most of the Veteran's service treatment records are 
unavailable, as they were apparently destroyed in the 1973 
National Personnel Record Center (NPRC) fire in St. Louis, 
Missouri, VA has a heightened duty to assist him in 
developing his claim. See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991). In this case, in order to meet this heightened 
duty, the RO must attempt to obtain this potentially relevant 
evidence from the Veteran's representative.

VA examinations for the Veteran's bilateral shoulder, 
bilateral foot, lumbar spine and migraine headache 
disabilities were also required by the August 2007 Board 
remand. It appears from the record that the RO scheduled 
these VA examinations to take place in January 2010 and the 
Veteran failed to report. In February 2010, the Veteran 
submitted a statement indicating that he received no notice 
of the date, time and place of the examinations. The Board 
also notes that around the same time, the Veteran's mailing 
address was changed in the VA system from a physical street 
address to a post office box. It is feasible to believe that 
the Veteran did not receive the examination notice due to the 
address change. In order to comply with the Board's remand 
directives, the RO should have most certainly noticed this 
fact and rescheduled the examinations. Rather, an SSOC was 
issued indicating the Veteran's failure to attend the 
examinations and the matter was returned to the Board. In all 
fairness to the Veteran, these issues must be remanded so 
that the RO can provide timely notice to the proper address 
and afford the Veteran the examinations ordered in August 
2007.

Furthermore, as was discussed in the August 2007 remand, the 
Veteran's claim initially referenced a bilateral leg 
disability, a bilateral knee disability, a right thumb 
disability and a right hand disability. These issues were 
denied in an April 2005 rating decision. In the Veteran's 
September 2005 statement, he notes his disagreement with the 
decision to deny his claim. He did refer to some of his 
issues with specificity, however, his first paragraph 
indicates his disagreement with the VA decision he claims was 
made because his records were destroyed while in the care of 
the military. The Board assumed that the Veteran is in 
disagreement with all issues decided in the April 2005 RO 
decision and, in the August 2007 remand, found  that the 
September 2005 statement is a timely notice of disagreement 
(NOD). The Board remanded the matter for the issuance of a 
Statement of the Case. A review of the claims folder reveals 
that these issues were included in the February 2010 
Supplemental Statement of the Case (SSOC) with the other 
issues under appeal. This is, however, insufficient 
compliance with the remand directive, because an SSOC does 
not afford the Veteran notice of what is necessary to perfect 
his appeal, including a substantive appeal/VA Form 9. To 
date, the Veteran continues to be without an SOC with regard 
to the issues appealed by way of the timely September 2005 
NOD. When a claimant files a notice of disagreement and the 
RO has not issued a statement of the case (SOC), the issue 
must be remanded to the RO for a SOC. Manlincon v. West, 12 
Vet. App. 238 (1999).

To this extent, the RO clearly failed to comply with the 
Board's August 2007 remand directives. If any action required 
by a remand is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be undertaken. 
While the Board sincerely regrets the delay, another remand 
is required. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(2) is met by 
attempting to obtain the Veteran's Social 
Security Administration records from the 
Veterans Service Organization 
representative that he has indicated 
possesses them.

2. Reschedule the previously ordered VA 
examinations  for compensation purposes in 
order to determine the nature and etiology 
of the Veteran's (a) bilateral shoulder 
disability, (b) back disability, (c) 
bilateral foot disability and (d) migraine 
headaches with neck pain. If found to be 
helpful the examiner may distinguish 
between the right and left shoulder and 
the right and left foot. The RO must 
provide timely notice to the Veteran at 
his current address of record.

For each of his disabilities the examiner 
should:

i. Take a history of the Veteran's 
injuries, diseases and symptoms during 
active service.

ii. Take a thorough history of the 
Veteran's injuries, diseases, symptoms and 
treatment following his active service.

iii. Perform tests necessary to determine 
the nature and etiology of the Veteran's 
disabilities; including a cold injury 
protocol examination to determine the 
effects (if any) of the Veteran's 
frostbite. All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. The examination 
report should specifically state that a 
review of the claims file was conducted.

iv. Consider any in service incidents and 
post-service intercurrent events relevant 
to each disability and advance opinions as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that each of the Veteran's 
disabilities originated during active 
service or is in any other way causally 
related to active service.

3. Issue a Statement of the Case (SOC) 
with regard to the Veteran's claims for 
service connection for a bilateral leg 
disability, bilateral knee disability, 
right thumb disability, and right hand 
disability.

4. Readjudicate the claims for which the 
Veteran has perfected appeals. If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



